        Case 3:21-cv-00039-BSM Document 13 Filed 04/27/21 Page 1 of 1


                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

TYSHON HALL                                                                PLAINTIFF
#0034157

v.                         CASE NO. 3:21-CV-00039-BSM

DOES, et al.                                                            DEFENDANTS

                                        ORDER

      Tyshon Hall has failed to comply with the March 16, 2021 order [Doc. No. 10]

directing him to file a notice of his current mailing address, and the time to do so has

expired. Hall’s mail is still being returned undelivered, with no forwarding address. See

Doc. Nos. 8–9, 11–12. Therefore, this lawsuit is dismissed without prejudice for failure

to prosecute. See Local Rule 5.5(c)(2); Fed. R. Civ. P. 41(b). It is certified that an in

forma pauperis appeal would not be taken in good faith. 28 U.S.C. § 1915(a)(3).

      IT IS SO ORDERED, this 27th day of April, 2021.


                                                 ________________________________
                                                  UNITED STATES DISTRICT JUDGE
